Fourth Court of Appeals
                                          San Antonio, Texas
                                                January 8, 2021

                                             No. 04-19-00212-CR

                                              Sean Leroy HAYS,
                                                  Appellant

                                                       v.

                                             The STATE of Texas,
                                                   Appellee

                         From the 25th Judicial District Court, Guadalupe County, Texas
                                         Trial Court No. 17-0232-CR-A
                                 Honorable William D. Old III, Judge Presiding


                                                ORDER

Sitting: Sandee Bryan Marion, Chief Justice 1
         Luz Elena Chapa, Justice
         Beth Watkins, Justice

       On November 4, 2020, this court issued an opinion affirming the trial court’s judgment.
Appellant filed a “Motion for New Hearing” asking this court to “order a new appeal hearing
based on ineffective assistance of counsel and withholding exculpatory evidence.” The motion is
DENIED.

           It is so ORDERED on January 8, 2021.

                                                                          PER CURIAM

           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
    Not participating.